    Case: 1:19-cv-08251 Document #: 45 Filed: 06/23/20 Page 1 of 4 PageID #:417




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



THE GARMON CORPORATION, and MAXIM
ZENWISE OPCO, LLC,
                                                        Civil Action No. 1:19-cv-08251
               Plaintiffs and Counterdefendants,
                                                        Hon. Matthew F. Kennelly
       v.

VETNIQUE LABS, LLC,

               Defendant and Counterclaimant.


                                  JOINT STATUS REPORT

       In connection with the status hearing set in this matter for July 7, 2020, plaintiffs and

counterdefendants, The Garmon Corporation (“Garmon”), and Maxim Zenwise Opco, LLC

(“Zenwise”) (collectively, “Plaintiffs”), and defendant and counterclaimant Vetnique Labs, LLC

(“Vetnique”), all by and through their undersigned counsel, provide this Joint Status Report and

state as follows:

       1.      Schedule of Dates and Deadlines. On May 6, 2020, the Court entered a reset

schedule of dates and deadlines under the Local Patent Rules [see ECF Doc. #36]. The parties

are proceeding pursuant to that schedule.

       2.      Status of Disclosures and Discovery. The parties exchanged their initial

disclosures and productions of documents pursuant to Federal Rule of Civil Procedure 26(a)(1)

and LPR 2.1 on June 4, 2020. The parties have also served each other with first sets of written

discovery requests, and Plaintiffs have also served two non-parties with subpoenas for

production of documents and testimony.




                                                 -1-
    Case: 1:19-cv-08251 Document #: 45 Filed: 06/23/20 Page 2 of 4 PageID #:418




       Vetnique served its initial infringement contentions pursuant to LPR 2.2 on June 18,

2020. Plaintiffs’ initial invalidity and non-infringement contentions pursuant to LPR 2.3 and 2.4

are due on July 2, 2020.

       3.      Status of Briefing of Unresolved Motion. On February 13, 2020, Vetnique filed a

Partial Motion to Dismiss [ECF Docs. #24 and #25] requesting dismissal of Count Three and

Count Four of Plaintiffs’ First Amended Complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure for failure to state a claim upon which relief may be granted. The Court

held a telephone motion hearing on February 19, 2020 and set a briefing schedule. Plaintiffs filed

an Opposition on February 20, 2020 [ECF Doc. #29]. Vetnique filed a Reply on February 28,

2020 [ECF Doc. #30].

       By Order dated June 4, 2020 [ECF Doc. #41], the Court directed Vetnique to file by June

11, 2020 a brief “addressing whether and why the Noerr-Pennington doctrine applies to each of

the alleged anti-competitive actions.” The Court further directed Plaintiffs to file a response brief

by June 18, 2020. The parties have filed those additional briefs [ECF Docs. #42 and #43].

       4.      Status of Settlement Efforts. The parties engaged in informal settlement

discussions before this lawsuit was filed. The parties have agreed to continue those discussions

as the case progresses, but believe they need to conduct discovery before they will be able to

engage in a productive settlement dialogue.




                                                -2-
    Case: 1:19-cv-08251 Document #: 45 Filed: 06/23/20 Page 3 of 4 PageID #:419




Dated: June 23, 2020           Respectfully Submitted:

                                      /s/ Brian C. Padove
                                      Brian C. Padove
                                      WATT, TIEDER, HOFFAR & FITZGERALD, LLP
                                      10 S. Wacker Dr., Suite 1100
                                      Chicago, IL 60606
                                      Tel: 312-219-6900
                                      achollet@watttieder.com
                                      bpadove@watttieder.com

                                      Colin C. Holley
                                      (Admitted Pro Hac Vice)
                                      WATT, TIEDER, HOFFAR & FITZGERALD, LLP
                                      4 Park Plaza, Suite 1000
                                      Irvine, CA 92614
                                      Tel: 949-852-6700
                                      Fax: 949-261-0771
                                      cholley@watttieder.com

                                      Counsel for Plaintiffs and Counterdefendants,
                                      The Garmon Corporation and Maxim Zenwise Opco,
                                      LLC


Dated: June 23, 2020           Respectfully Submitted:

                                      /s/ Patrick T. Muffo
                                      Patrick T. Muffo
                                      Joseph R. Lanser
                                      SEYFARTH SHAW LLP
                                      233 S. Wacker Dr., Suite 8000
                                      Chicago, IL 60606
                                      Tel: 312-460-5000
                                      Fax: 312-460-7000
                                      pmuffo@seyfarth.com
                                      jlanser@seyfarth.com

                                      Counsel for Defendant and Counterclaimant,
                                      Vetnique Labs, LLC




                                       -3-
    Case: 1:19-cv-08251 Document #: 45 Filed: 06/23/20 Page 4 of 4 PageID #:420




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2020, I electronically filed the foregoing Joint Status

Report with the Clerk of the Court for the Northern District of Illinois using the Court’s CM/ECF

system, which shall send notification of such filing to all counsel of record.



                                              /s/ Brian C. Padove
                                              __________________________________________




                                                -4-
